DISSENTING OPINION.
KENNISH, J.
This case was transferred from Division One to the Court In Banc, upon an opinion written by Bond, C., holding that the trial court did not err in refusing defendant’s demurrer to the evidence and in submitting the case to the jury, but that because of error in an instruction for the plaintiff the judgment should be reversed and the cause remanded. That opinion was concurred in in division by Valliant, C. J., and Woodson, J., the latter concurring in all “except what is said about the statute being penal.” Lamm, J., was dubitcmte, and Graves,' J., dissented because in his judgment the cause should be reversed without remanding. It is the opinion of the writer that the judgment should be reversed and the cause remanded for a new trial for the reasons stated in the opinion of Judge Bond, and further that the judgment should not be reversed without remanding, for the reasons stated in the same opinion.
The opinion of' the court herein reverses the judgment without remanding and from that disposition of the case I respectfully dissent. If the conclusion *105reached by the court is well founded then the trial court should have given defendant’s instruction directing a verdict for the defendant at the close of all the evidence. That question is ably discussed in the opinion written by Judge Bond and I adopt what is there said upon that point as expressive of my views. It is as follows:
“It is next insisted that the demurrer to the evidence at the close of the trial should have been sustained. In considering this assignment of error, we must regard ihe entire testimony from the most favorable standpoint to plaintiff, since the defendant waived its demurrer at the close of plaintiff’s evidence by thereafter putting in its own testimony. [White v. Railroad, 202 Mo. 539.] In substance, the petition alleged negligence arising out of conjunctive acts. The testimony for plaintiff tended to prove .each and all of these allegations. The evidence of both parties tended to prove that plaintiff’s husband was seen driving across the track by the fireman and engineer when he was four or five hundred feet ahead of the train. There was also evidence tending to show that a similar train could have been brought to a standstill within that distance. The evidence as to the failure to sound the bell or blow the whistle was positive, and that of itself was sufficient to make out a prima facie case for plaintiff. [R. S. 1909, section 3140; McGee v. Railroad, 214 Mo. l. c. 544-545.] Hence, unless the deceased is shown by the entire testimony to have been guilty of negligence which directly contributed to his own injury, the case was properly sent to the jury. The only evidence, based on the actions of the deceased, which tends to show that he had any knowledge while driving across the track that a train was approaching is, that he rose in his buggy, in the act of crossing, and lashed his horse in a fruitless endeavor to escape being struck by the train. The train was one which ran according to a fixed schedule, *106for it was made up at Moberly, Missouri, and ran from there through the town of Huntsville to Kansas City. The crossing in question was just outside of the eastern limits of Huntsville. The train was running an hour behind time. The crossing was a public one, and adjacent to it was a considerable settlement, known as West Kimberly. The inference is not inadmissible that travelers using that crossing were acquainted with the schedule time of this well-known train. This and the absence.of crossing signals may account for the failure of the deceased to fully observe the duty of stopping, looking in both directions and listening for the approach of the train before entering upon a public crossing, if he failed so to do. But assuming that he was negligent in not taking these precautions and that by his negligence he was in a place of peril after driving on the track, still there is ample testimony in this record that the train approaching that crossing had just emerged from a curvature and was four or five hundred feet from him at the time, and that if it had been running at the rate of fifty or sixty miles an hour it might have been stopped in time to avoid the accident, and that he was actually seen at this distance and in this extremity by the fireman and by the engineer and by passengers on the train. This testimony combined with other testimony to the effect that it was possible within that distance to stop a train running at such a rate of speed, furnished sufficient basis for the application of the rule making it the duty of the defendant to exercise ordinary care to prevent the killing of a person who was seen to be trying to extricate himself from danger, and furnished a legal basis from which the jury were entitled to find that the proximate negligence which caused the death of plaintiff’s husband, was the failure of the defendant to observe, that duty. Whether the deceased was negligent or not in getting into danger, he was afterwards seen to be trying to *107escape. It was then the imperative legal and moral duty of defendant’s agents to seize the last clear chance to save his life by exercising ordinary care to stop the train. This is the highest teaching of Christian culture. The rule is ingrained in the web of the law of Missouri; We, therefore, rule that the trial court did not err in submitting this case to the jury. ’ ’